On the court’s own motion and the consent of the attorneys for the respective parties, the court’s decision dated May 16, 1968 [30 A D 2d 645] is amended, nunc pro tunc as of that date, by adding thereto the following: “ The following question is certified: Was the order of this court, dated April 22, 1968, properly made? No questions of fact were considered.” Order dated May 16, 1968, entered on said decision, amended accordingly. Beldocb, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.